IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 510A12

                              FILED 13 JUNE 2013

STATE OF NORTH CAROLINA

            v.
ROBIN EUGENE LAND


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 733 S.E.2d 588 (2012), finding no error

after appeal of judgments entered on 14 December 2010 by Judge Eric L. Levinson

in Superior Court, Mecklenburg County. On 24 January 2013, the Supreme Court

allowed defendant’s petition for discretionary review of an additional issue. Heard

in the Supreme Court on 16 April 2013.


      Roy Cooper, Attorney General, by Ebony J. Pittman and Daniel P. O’Brien,
      Assistant Attorneys General, for the State.

      Don Willey for defendant-appellant.


      PER CURIAM.


      AFFIRMED.